DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August j17, 2021, has been entered.
 
Claims 1 and 12 are amended.
Claims 3 and 5-11, and 19-21 are canceled.
Claims 23-26 are added.
Claims 1, 12-18, and 22-26 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims for lack of subject matter eligibility, contending that the recited scrolling ticker renders the claims subject matter eligible.  The Examiner respectfully disagrees, for the reasons set forth in the rejection of the claims, below.  Essentially, the scrolling ticker is used as a data reporting tool to implement the abstract idea of contract solicitation content reporting.  The use of the scrolling ticker in the claims merely 
35 USC §112 Rejections
In light of the Applicant’s amendments, the rejection of claim 19 under 35 USC 112, is withdrawn.  
35 USC §102/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  Amended independent claims 1 and 12 are now rejected as being obvious over Rose in view of Bala and Petersen.  The Applicant traverses the rejection, contending that Bala does not teach a scrolling ticker displaying contract solicitation information.  Petersen is now combined in the rejection of the claims as teaching this element, making the Applicant’s arguments moot.
The rejection of the dependent claims stands or fall with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 12-18, and 22-26 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a visual electronic display and graphical user interface in claims 1 and 5, respectively).  A scrolling ticker is recited, but the scrolling ticker is merely used to implement the abstract idea of contract solicitation content reporting.  Therefore, the role of the scrolling ticker in the claims merely amounts to instructions to apply the exception.  See MPEP §2106.05(f). Features such as the recited ‘web scraper’ do not comprise any particular hardware, and they are merely used for data aggregation and data input that is part of the abstract idea.  The ‘rating algorithm’ is an abstract 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Examiner Note: Non-Functional Descriptive Material.  Where a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely 

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0201202 A1 to Rose et al. (hereinafter ‘ROSE’) in view of US 2015/0142520 A1 to Bala et al. (hereinafter ‘BALA’) and US 2009/0018889 A1 to Petersen et al. (hereinafter ‘PETERSEN’).

Claim 1 (Currently Amended)
ROSE discloses a system for displaying content related to contract solicitation (see ¶[0011], [0013], and [0048]; leads involving complicated contractual agreements). 
ROSE does not specifically disclose, but BALA discloses, comprising: a scrolling ticker positioned on a visual electronic display; (see ¶[0017]; a ticker display that shows the plurality entity identifiers scrolling in a linear fashion along with the associated overall entity value scores and the numerical amount of change). a processor, coupled to the scrolling ticker (see ¶[0013]-[0017]; a processor and visual display with a ticker). 
ROSE further discloses a non-transitory computer-readable storage medium memory (see ¶[0089]; one or more computer processors configured to access instructions on a processor readable medium), for executing the following program constituents:
a web scraper, implemented in a computer connected to an external network (see ¶[0094]; a multi lead distribution system with data repositories and relational databases.  See also ¶[0043]; a computer network, such as the World Wide Web) and adapted to access contract solicitation WAN resources (see ¶[0011]-[0013], [0048], and [0086]; a lead submission form obtained from lead sources.  The lead portal sets out stipulations and conditions for the sale of leads), for the capture of information related to contract solicitation activities (see ¶[0049]; the contractual relationship my include business rules and relationships).
ROSE does not specifically disclose, but BALA discloses, wherein the information related to contract solicitation activities comprises social commentary and information from direct source resources (see ¶[0002], [0008], and [0068]- [0069]; social sentiment regarding an area of interest that are produced from social media content, including blogs, relative to the area of interest).
ROSE further discloses a data analyzer, adapted to review the captured information from said web scraper, to provide a conclusion based on contract solicitation activities correlated to a company (see ¶[0012]; identify a set of purchasers that maximizes the profitability of the sale of each lead); and
a rating algorithm adapted to ascribe a quantitative score to said company based on said conclusion (see again ¶[0012]; profitability.  See also ¶[0105], [0115] and [0122]; identify a most profitable, or otherwise advantageous intermediary for selling a lead to a given supplier), 
ROSE does not specifically disclose, but BALA discloses, wherein the scrolling ticker displays an identifier of the company, the quantitative score (see ¶[0017]; a ticker display that shows the plurality entity identifiers scrolling in a linear fashion along with the associated overall entity value scores and the numerical amount of change).
ROSE does not specifically disclose, but PETERSEN discloses, and a textual characterization of the contract solicitation activities associated with the quantitative score, wherein the textual characterization comprises a first dollar amount showing a total value of existing contracts of the company (see again ¶[0055] and [0113] and Fig. 5; the contract database may be searched and display web pages with basic contract information, including a description of the work, such as “carpeting – labor,” percent completed, and start date, and scheduled value).
ROSE discloses a system and method relating to a lead distribution engine with an interface for reporting lead information associated with contractual relationships (see ¶[0011] and [0138]).  PETERSEN discloses administering contracts over a network, with contractual information reported on web pages.  It would have been obvious to include the contractual information reported on web pages as taught by PETERSEN in the system executing the method of ROSE with the motivation to distribute leads from imported relationships.
ROSE does not specifically disclose, but BALA discloses, and a second dollar amount showing a real-time change in the total value of the existing contracts of the company (see ¶[0017]; a ticker display that shows the plurality entity identifiers scrolling in a linear fashion along with the associated overall entity value scores and the numerical amount of change).
ROSE discloses systems and methods relating to lead distribution that provides profitability and revenue scoring for entities (see ¶[0069]).  BALA discloses crowd-based sentiment indices reported as scores with ticker displays.  It would have been obvious to use the ticker displays based on sentiment indices as taught by BALA in the system executing the method of ROSE with the motivation to report scores and assess sentiment for qualitative assessment of entities.  

Claim 12 (Currently Amended)
ROSE discloses a system for displaying content related to contract solicitation (see ¶[0011], [0013], and [0048]; leads involving complicated contractual agreements). 
ROSE does not specifically disclose, but BALA discloses, comprising: a scrolling ticker positioned on a visual electronic display (see ¶[0017]; a ticker display that shows the ; 
a processor, coupled to the scrolling ticker (see ¶[0013]-[0017]; a processor and visual display with a ticker).
ROSE further discloses a non-transitory computer-readable storage medium memory (see ¶[0089]; one or more computer processors configured to access instructions on a processor readable medium), for executing the following constituents:
a contract web scraper, implemented in a computer connected to an external network  (see ¶[0094]; a multi lead distribution system with data repositories and relational databases.  See also ¶[0043]; a computer network, such as the World Wide Web), and adapted to access contract solicitation WAN resources (see ¶[0011]-[0013], [0048], and [0086]; a lead submission form obtained from lead sources.  The lead portal sets out stipulations and conditions for the sale of leads), for the capture of information related to contract solicitation activities for a company (see ¶[0049]; the contractual relationship my include business rules and relationships)
ROSE does not specifically disclose, but BALA discloses wherein the scrolling ticker displays an identifier of the company (see ¶[0017]; a ticker display that shows the plurality entity identifiers scrolling in a linear fashion along with the associated overall entity value scores and the numerical amount of change).
ROSE does not specifically disclose, but PETERSEN discloses, and a textual characterization of the contract solicitation activities associated with the company, wherein the textual characterization comprises a first value representing a quantity of existing contracts of the company (see again ¶[0055] and [0113] and Fig. 5; the contract database may be searched and display web pages with basic contract information, including a description of the work, such as “carpeting – labor,” percent completed, and start date, and scheduled value).

ROSE does not specifically disclose, but BALA discloses, and a second value representing a real-time change in the quantity of the existing contracts of the company (see ¶[0017]; a ticker display that shows the plurality entity identifiers scrolling in a linear fashion along with the associated overall entity value scores and the numerical amount of change).
ROSE discloses systems and methods relating to lead distribution that provides profitability and revenue scoring for entities (see ¶[0069]).  BALA discloses crowd-based sentiment indices reported as scores with ticker displays.  It would have been obvious to use the ticker displays based on sentiment indices as taught by BALA in the system executing the method of ROSE with the motivation to report scores and assess sentiment for qualitative assessment of entities.  
ROSE further discloses, an entity web scraper, implemented in a computer connected to an external network and adapted to access computerized business resource databases, for the capture of information related to entity contract participation attributes associated with a competitive entity (see again ¶[0011]-[0013], [0048], and [0086]; a lead submission form obtained from lead sources that conform to contractual agreements.  The lead portal sets out stipulations and conditions for the sale of leads.  See also ¶[0064]-[0065]; an automobile manufacturer, automobile informational web source, and consumers participate); 
a computerized dossier database for the aggregation of and storage in the non-transitory computer-readable storage medium memory of competitive entity profiles based on both (i) said contract solicitation activities (see ¶[0104]; historical lead transaction information), and (ii) said entity contract participation attributes (see ¶[0106]; data variables used in simulation for analysis of leads); wherein said competitive entity profiles including an entity profile score (see ¶[0012]; identify a set of purchasers that maximizes the profitability of the sale of each lead).
a user profiler for collection of user contract participation attributes related to the user and generating a user profile with a user profile score (see ¶[0097]; a cost score associated with a destination of a lead) and storing the user profile and user profile score in the non-transitory computer-readable storage medium memory (see ¶[0015], [0094]-[0096], [0101], and [0107]; store information about lead destinations with which the lead distribution system has an established relationship.  Scores and quality ranking assignments may be stored in the control information repository); and  
a contract aggregator for finding, and arranging contract solicitation activities concluded to be contemporaneously available based on said user profile score (see again ¶[0097]; use cost scores to select one or more destinations for an incoming lead).

Claim 23 (New) 
The combination of ROSE, BALA, and PETERSEN discloses the system as set forth in claim 1.
ROSE does not specifically disclose, but PETERSEN discloses, wherein the textual characterization of the contract solicitation activities associated with the quantitative score further comprises an identifier of an awarded contract (see ¶[0114]-[0115]; a description of the work, which is any combination of alpha or numeric characters), an amount of the awarded contract (see again ¶[0114]-[0115]; scheduled value), an owner of the awarded contract (see ¶[0054]; the company name and federal tax ID number), or any combination of the foregoing (see again ¶[0054] and [0114]-[0115]).




Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0201202 A1 to ROSE et al. in view of US 2015/0142520 A1 to BALA et al. and US 2009/0018889 A1 to PETERSEN et al. as applied to claim 1 above, and further in view of US 2018/0315141 A1 to HUNN et al. (hereinafter ‘HUNN’).

Claim 17 (Previously Presented) 
The combination of ROSE, BALA, and PETERSEN discloses the system as set forth in claim 1.
The combination of ROSE, BALA, and PETERSEN does not specifically disclose, but HUNN discloses, comprising at least three web scrapers, wherein at least one web scraper is a direct resource web scraper adapted to access direct contract solicitation WAN resources (see ¶[0037]; the state of performance of one contract directly impacts the performance of another contract.  Data from contracts may be used.  See also ¶[0032]-[0034]; a variety of data sources may be used), wherein at least one web scraper is an indirect resource web scraper adapted to access indirect contract solicitation WAN resources (see again ¶[0037]; the state of performance of one contract directly impacts the performance of another contract.  Data from contracts may be used.  See also ¶[0032] and [0073]; a variety of data sources may be used, including external data sources.  Data may include updates provided by third parties), 
ROSE discloses a system and method relating to a lead distribution engine with an interface for reporting lead information associated with contractual relationships (see ¶[0011] and [0138]).  HUNN discloses business intelligence through contract analysis that includes the use of multiple contract data sources provided by third parties that affect the performance of other contracts.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the multiple contract data sources affecting other contracts as taught by 
ROSE does not specifically disclose, but BALA discloses, wherein at least one web scraper is a social resource web scraper adapted to access social contract solicitation WAN resources (see ¶[0002], [0008], and [0068]- [0069]; social sentiment regarding an area of interest that are produced from social media content, including blogs, relative to the area of interest).
ROSE discloses systems and methods relating to lead distribution that provides profitability and revenue scoring for entities (see ¶[0069]).  BALA discloses crowd-based sentiment indices reported as scores with ticker displays.  It would have been obvious to use the ticker displays based on sentiment indices as taught by BALA in the system executing the method of ROSE with the motivation to report scores and assess sentiment for qualitative assessment of entities.  

Claim 18 (Previously Presented)
The combination of ROSE, BALA, and PETERSEN discloses the system as set forth in claim 17.
ROSE does not specifically disclose, but BALA discloses, wherein the indirect resource web scraper and the social resource web scraper are each provided by a derivative scraper with keyword information derived by the derivative scraper from the information (see ¶[0064]; the algorithm may be steered with keywords relating to the particular areas of interest).
ROSE discloses systems and methods relating to lead distribution that provides profitability and revenue scoring for entities (see ¶[0069]).  BALA discloses crowd-based sentiment indices reported as scores with ticker displays that includes the use of measurements with natural language processing techniques that employ the use of keywords.  It would have been obvious to use the natural language processing with keywords as taught by BALA in the .  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0201202 A1 to ROSE et al. in view of US 2015/0142520 A1 to BALA et al., and US 2009/0018889 A1 to PETERSEN et al. as applied to claim 12 above, and further in view of  US 2011/0246260 A1 to Gilbert et al. (hereinafter ‘GILBERT’).

Claim 22 (Previously Presented)
The combination of ROSE, BALA, and PETERSEN discloses the system as set forth in claim 12.
The combination of ROSE, BALA, and PETERSEN does not specifically disclose, but GILBERT discloses, wherein the contract web scraper is adapted to capture publicly available information related to contract solicitation activities and the information related to contract solicitation activities further comprises information made publicly available by a government (see ¶[0035]; third party data sources include government records).
ROSE discloses systems and methods for lead distribution based on scores that analyzes relationships between business agreements (see ¶[0011]).  GILBERT discloses routing marketing opportunities for sales or “leads” to sales agents (see ¶[0003]) that includes the use of third party data sources, including government records.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the government records as taught by GILBERT in the system executing the method of ROSE with the motivation to distribute leads for sales.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0201202 A1 to ROSE et al. in view of US 2015/0142520 A1 to BALA et al., and US ., as applied to claim 1 above, and further in view of US 2019/0347668 A1 to Williams et al. (hereinafter ‘WILLIAMS’)..

Claim 24 (New)
The combination of ROSE, BALA, and PETERSEN discloses the system as set forth in claim 1.
The combination of ROSE, BALA, and PETERSEN does not specifically disclose, but WILLIAMS discloses, wherein the textual characterization of the contract solicitation activities associated with the quantitative score further comprises an identifier of a recent merger or acquisition of the company, recent executive movement within the company, or any combination thereof (see ¶[0114], [0116], [0125]-[0126], [0145]-[0146] and Fig. 13; a lead scoring system that extracts events, including stock movements, mergers and acquisitions, and press releases to update a knowledge graph used in lead scoring.  Certain events are of particular interest to sales and marketing professionals because they tend to be associated with changes in an organization that may increase or decrease the likelihood that an entity or individual will be interested in a particular offering. These include changes in management, especially in “C-level” executives like the CEO, CTO, CFO, CMO, CIO, CSO or the like and officer-level executives like the President or the VP of engineering, marketing or finance, which may indicate directional changes that tend to lead to increased or decreased purchasing).
ROSE discloses systems and methods for lead distribution based on scores that analyzes relationships between business agreements (see ¶[0011]).  WILLIAMS discloses a multi-client service system platform that scores leads using event information, including stock movements, mergers and acquisitions, and press releases.  It would have been obvious to score leads based on the information taught by WILLIAMS in the system executing the method of ROSE with the motivation to distribute leads.


Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0201202 A1 to ROSE et al. in view of US 2015/0142520 A1 to BALA et al., and US 2009/0018889 A1 to PETERSEN et al., as applied to claim 12 above, and further in view of US 2011/0196716 A1 to Srinivasan et al. (hereinafter ‘SRINIVASAN’) and US 2019/0347668 A1 to WILLIAMS et al.

Claim 13 (Previously Presented)
The combination of ROSE, BALA, and PETERSEN discloses the system as set forth in claim 12. 
The combination of ROSE, BALA, and PETERSEN does not specifically disclose, but SRINIVISAN discloses, further comprising a comparator for juxtaposition of said entity profile score to said user profile and generating a juxtaposition score (see abstract and ¶[0005]; generate a lead score by combining a contact score from business relationships and an experience score of sales history and attributes).
ROSE further discloses wherein contract aggregator for arranging contract solicitation activities concluded to be contemporaneously available is based on said juxtaposition score (see again ¶[0097]; use scores to select one or more destinations for an incoming lead).
ROSE discloses systems and methods for lead distribution based on scores that analyzes relationships between business agreements (see ¶[0011]).  SRINIVISAN discloses lead qualification based on a score incorporating contact relationships and customer experience.  It would have been obvious to use the score as taught by SRINIVISAN in the system executing the method of ROSE with the motivation to distribute leads.   
The combination of ROSE, BALA, PETERSEN, and SRINIVISAN does not specifically disclose, but WILLIAMS discloses, wherein the juxtaposition score is based on a rating index of said competitive entity profiles, wherein said rating index is generated by aggregation of stock price, merger information, and public announcements (see ¶[0114], [0125]-[0126], [0145]-[0146] and Fig. 13; a lead scoring system that extracts events, including stock movements, mergers and acquisitions, and press releases to update a knowledge graph used in lead scoring) .
ROSE discloses systems and methods for lead distribution based on scores that analyzes relationships between business agreements (see ¶[0011]).  SRINIVISAN discloses lead qualification based on a score incorporating contact relationships and customer experience.  WILLIAMS discloses a multi-client service system platform that scores leads using event information, including stock movements, mergers and acquisitions, and press releases.  It would have been obvious to score leads based on the information taught by WILLIAMS in the system executing the method of ROSE with the motivation to distribute leads.

Claim 14 (Previously Presented)
The combination of ROSE, BALA, PETERSEN, SRINIVISAN, and WILLIAMS discloses the system as set forth in claim 13.
ROSE does not specifically disclose, but SRINIVISAN discloses, wherein said juxtaposition score indicates a characteristic of said user profile calculated to be deficient in said entity profile (see ¶[0024]; the classification may result in a continuous lead score in discrete categories such as not qualified).
ROSE discloses systems and methods for lead distribution based on scores that analyzes relationships between business agreements (see ¶[0011]).  SRINIVISAN discloses lead qualification based on a score incorporating contact relationships and customer experience.  It would have been obvious to use the score as taught by SRINIVISAN in the system executing the method of ROSE with the motivation to distribute leads.   

Claim 15 (Previously Presented)
the system as set forth in claim 13.
ROSE does not specifically disclose, but SRINIVISAN discloses, wherein said juxtaposition score indicates a characteristic of said user profile calculated to be lacking in said entity profile (see ¶[0024]; the classification may result in a continuous lead score in discrete categories such as not qualified).
ROSE discloses systems and methods for lead distribution based on scores that analyzes relationships between business agreements (see ¶[0011]).  SRINIVISAN discloses lead qualification based on a score incorporating contact relationships and customer experience.  It would have been obvious to use the score as taught by SRINIVISAN in the system executing the method of ROSE with the motivation to distribute leads.   

Claim 16 (Previously Presented)
The combination of ROSE, BALA, PETERSEN, SRINIVISAN, and WILLIAMS discloses the system as set forth in claim 13.
ROSE does not specifically disclose, but SRINIVISAN discloses, wherein said juxtaposition score is based on a location characteristic of said user profile and said entity profile (see ¶[0019]; determiner similarity of attributes between customers based on location).
ROSE discloses systems and methods for lead distribution based on scores that analyzes relationships between business agreements (see ¶[0011]).  SRINIVISAN discloses lead qualification based on a score incorporating contact relationships and customer experience that includes location.  It would have been obvious to use the score as taught by SRINIVISAN in the system executing the method of ROSE with the motivation to distribute leads.   



Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0201202 A1 to ROSE et al. in view of US 2015/0142520 A1 to BALA et al., and US 2009/0018889 A1 to PETERSEN et al., as applied to claim 12 above, and further in view of US 2019/014113 A1 to Pei et al. (hereinafter ‘PEI’).

Claim 25 (New)
The combination of ROSE, BALA, and PETERSEN discloses the system as set forth in claim 12.
The combination of ROSE, BALA, and PETERSEN does not specifically disclose, but PEI discloses, wherein the information related to entity contract participation attributes comprises a number of employees, gross revenue, a number of contracts per year, or any combination of the foregoing (see ¶[0046]; A lead may have shown interest by filling out an electronic form with personal information (or at least voluntarily submitting personal information), such as first name, last name, contact information (e.g., work phone number, work email address), geographic location (e.g., city, state, country, zip code), job title, job function, seniority (e.g., manager, director, VP), employer name, size of employer (e.g., number of employees/contractors of the employer), industry, one or more academic degrees attained, field of study at a previously attended academic institution, name of academic institution(s) attended, academic start date, academic graduation date, skills, and length of employment with the current job title and/or with a particular employer).
ROSE discloses systems and methods for lead distribution based on scores that analyzes relationships between business agreements (see ¶[0011]).  PEI discloses secure transmission of digital content over a computer network that includes identifying leads with information that includes the number of employees and size of the employer.  It would have been obvious to include the number of employees and size of the employer as taught by PEI in the system executing the method of ROSE with the motivation to score leads.

Claim 26 (New)
The combination of ROSE, BALA, and PETERSEN discloses the system as set forth in claim 12.
The combination of ROSE, BALA, and PETERSEN does not specifically disclose, but PEI discloses, wherein the information related to entity contract participation attributes comprises name, size, a number of employees, bases of operation, a number of contracts serviced, services and goods offered, prices of services and goods offered, length of contracts, existence of bidding vehicles, contractor attributes, percent of contracts passed to subcontractors, satisfaction, appeals, bid attributes, or any combination of the foregoing (A lead may have shown interest by filling out an electronic form with personal information (or at least voluntarily submitting personal information), such as first name, last name, contact information (e.g., work phone number, work email address), geographic location (e.g., city, state, country, zip code), job title, job function, seniority (e.g., manager, director, VP), employer name, size of employer (e.g., number of employees/contractors of the employer), industry, one or more academic degrees attained, field of study at a previously attended academic institution, name of academic institution(s) attended, academic start date, academic graduation date, skills, and length of employment with the current job title and/or with a particular employer).
ROSE discloses systems and methods for lead distribution based on scores that analyzes relationships between business agreements (see ¶[0011]).  PEI discloses secure transmission of digital content over a computer network that includes identifying leads with information that includes the number of employees and size of the employer.  It would have been obvious to include the number of employees and size of the employer as taught by PEI in the system executing the method of ROSE with the motivation to score leads.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624